
	
		II
		110th CONGRESS
		2d Session
		S. 2900
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2008
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide States with the incentives, flexibility and
		  resources to develop child welfare services that focus on improving
		  circumstances for children, whether in foster care or in their own
		  homes.
	
	
		1.Short title; table of
			 contents; references
			(a)Short
			 titleThis Act may be cited as the Partnership for Children and Families
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents; references.
					Title I—Expanded Eligibility for Adoption Assistance and Foster
				Care
					Sec. 101. Adoption assistance.
					Sec. 102. Foster care maintenance payments.
					Title II—Child Welfare Reinvestment Funding
					Sec. 201. Child welfare reinvestment funding.
					Title III—Effective dates
					Sec. 301. Effective dates.
				
			(c)ReferencesExcept
			 as otherwise expressly provided, wherever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the amendment or repeal shall be considered to be made to a section
			 or other provision of the Social Security Act.
			IExpanded
			 Eligibility for Adoption Assistance and Foster Care
			101.Adoption
			 assistanceSection 473(a) (42
			 U.S.C. 673(a)) is amended by striking paragraph (2) and inserting the
			 following:
				
					(2)(A)For the purposes of
				paragraph (1)(B)(ii), a child meets the requirements of this paragraph if the
				child—
							(i)(I)at the time of the
				adoption proceedings were initiated, had been removed from his or her
				home—
									(aa)pursuant to a voluntary placement
				agreement with respect to which Federal payments are made under section 474;
				or
									(bb)as a result of a judicial determination
				to the effect that continuation therein would be contrary to the welfare of the
				child, including such determination made on account of a voluntary
				relinquishment;
									(II)was residing in a foster family
				home or in a child care institution with the child’s minor parent as described
				in section 475(4)(B); and
								(ii)has been determined by the State,
				pursuant to subsection (c) to be a child with special needs.
							(B)A child who meets the requirements of
				subparagraph (A)(ii), who was determined eligible for adoption assistance
				payments under this part with respect to a prior adoption, and who is available
				for adoption because the prior adoption has been dissolved and the parental
				rights of the parents have been terminated or because the adoptive parents have
				died, shall be treated as meeting the requirements of this paragraph for the
				purposes of paragraph
				(1)(B)(ii).
						.
			102.Foster care
			 maintenance payments
				(a)Elimination of
			 income eligibility requirementSection 472(a) (42 U.S.C. 672(a))
			 is amended—
					(1)in paragraph (1),
			 by striking if and all that follows and inserting if the
			 removal and foster care placement met, and the placement continues to meet, the
			 requirements of paragraph (2).; and
					(2)by striking
			 paragraphs (3) and (4).
					(b)Conforming
			 amendmentSection 470 (42 U.S.C. 670) is amended by striking
			 who otherwise would have been eligible for assistance under the States
			 plan approved under part A (as such plan was in effect on June 1,
			 1995).
				IIChild Welfare
			 Reinvestment Funding
			201.Child welfare
			 reinvestment fundingSection
			 474 (42 U.S.C. 674) is amended by adding at the end the following:
				
					(g)Child welfare
				reinvestment fund
						(1)In
				generalEach State with a
				plan approved under this part for a fiscal year may submit to the Secretary an
				application to—
							(A)receive foster
				care maintenance payment savings achieved by reducing the total number of days
				children in the State experience in foster care during the fiscal year;
				and
							(B)use the savings
				to—
								(i)provide to children in the State family
				preservation services, family support services, time-limited family
				reunification services and adoption promotion and support services, as such
				terms are defined in section 431(a); and
								(ii)train the staff of State and local child
				welfare agencies, of child welfare service providers, or of providers of
				related services aimed at keeping children in their homes, on effective
				practices relating to the provision of any service referred to in this
				subparagraph.
								(2)Contents of
				applicationAn application submitted by a State pursuant to this
				subsection shall contain—
							(A)an estimate of the
				the total number of placement days the State will experience for the fiscal
				year covered by the application, and a detailed description of the methodology
				used to make the estimate;
							(B)a plan
				which—
								(i)sets forth a
				detailed description of how any amount paid to the State under this subsection
				would be used as described in paragraph (1)(B) of this subsection;
								(ii)contains the
				assurances described in section 422(b)(8);
								(iii)does not impair
				the entitlement of any qualified child or family to benefits under the State
				plan approved under this part; and
								(iv)is consistent
				with any corrective action plan that the State may be implementing pursuant to
				section 1123A; and
								(C)such other
				information as the Secretary may require.
							(3)Approval of
				applicationsBeginning October 1, 2008, the Secretary may approve
				an application submitted by a State pursuant to this subsection if—
							(A)the State and the
				Secretary have agreed on the State’s estimate of the total number of placement
				days the State will experience for the fiscal year covered by the application;
				and
							(B)the approval of
				the application would not—
								(i)result in the
				State violating any assurances made by the State pursuant to section 422(b)(8);
				or
								(ii)result in the
				impairment of the entitlement of any qualified child or family to benefits
				under the State plan approved under this part.
								(4)Payments to
				States
							(A)In
				generalIn addition to any other payment under this part for a
				fiscal year for which a State application under this subsection is approved by
				the Secretary, the State shall be entitled to receive from the Secretary an
				amount equal to the lesser of—
								(i)the foster care
				maintenance payment savings achieved by the State for the fiscal year;
				or
								(ii)the
				Federal medical assistance percentage (as defined in section 1905(b)) of the
				total of the amounts expended by the State during the fiscal year to carry out
				any activity described in the application pursuant to paragraph (2)(B)(i) of
				this subsection and with respect to which amounts the State is not otherwise
				entitled to receive a payment from the Federal Government.
								(B)Determination of
				savings
								(i)In
				generalFor purposes of subparagraph (A)(i), the foster care
				maintenance payment savings achieved by a State for a fiscal year shall be an
				amount equal to—
									(I)the foster care
				maintenance unit cost of the State for the fiscal year; multiplied by
									(II)the amount (if
				any) by which the number of placement days estimated by the State for the
				fiscal year pursuant to paragraph (3)(A) exceeds the number of placement days
				experienced by the State during the fiscal year.
									(ii)DefinitionsIn
				this subsection:
									(I)Foster care
				maintenance unit costThe term foster care maintenance unit
				cost means, with respect to a State and a fiscal year—
										(aa)the
				total amount payable to the State under subsection (a)(1) for the preceding
				fiscal year; divided by
										(bb)the
				total number of placement days experienced by the State in the preceding fiscal
				year.
										(II)Placement
				dayThe term placement
				day means, with respect to a State, a calendar day during all or part of
				which a child (whether or not eligible for foster care maintenance payments
				under section 472(a)), other than a child who has been determined to be
				delinquent and is the subject of an agreement referred to in section 472(a)(2),
				has been removed from his home and placed into a family foster home, child care
				institution, or the home of a relative of the child (whether or not a foster
				care maintenance payment is made on behalf of the child to the family foster
				home, child care institution, or relative), and during which the State retains
				legal responsibility for the placement and care of the child.
									(C)TimingThe
				Secretary shall make the payment to which a State is entitled under this
				subsection for a fiscal year, at the end of the fiscal year.
							(5)Use of
				funds
							(A)In
				generalA State to which
				funds are paid under this subsection may use the funds only in accordance with
				the approved application of the State under this subsection.
							(B)Limitation on
				use for staff costsA State
				may not use any funds paid to the State under this subsection to cover the
				salaries or related costs of any staff of any State or local child welfare
				agency, except to the extent the staff are directly engaged in carrying out an
				activity referred to in paragraph (4)(A)(ii).
							(6)Availability of
				fundsFunds paid to a State under paragraph (4) shall remain
				available to the State for expenditure through the end of the 5th fiscal year
				ending after the date paid.
						(7)ReportAs
				soon as practicable after each fiscal year for which a State has received funds
				under this part, the State shall prepare and submit to the Secretary a written
				report on the services provided through use of the funds, and the effects of
				the provision of the services on the outcomes of children in the
				State.
						.
			IIIEffective
			 dates
			301.Effective
			 dates
				(a)Adoption
			 assistanceThe amendment made by section 101 shall take effect on
			 October 1, 2008, and shall apply to adoption assistance agreements executed on
			 or after that date.
				(b)Foster care
			 maintenance paymentsThe amendments made by section 102 shall
			 take effect on October 1, 2008, and shall apply to children removed from their
			 home and placed into foster care on or after that date.
				(c)Child welfare
			 reinvestment fundingThe amendment made by section 201 shall take
			 effect on October 1, 2008.
				
